DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
On page 3, line 28, insert period after "assistance devices".
On page 13, line 13, insert period after "assistance devices".

In the claims:
In claim 36, line 2, "navigation" has been changed to -- positioning --. 
In claim 79, line 1, "navigation" has been changed to -- positioning --.
Allowable Subject Matter
Claims 36-40, 44, 45, 48, 50, 57, 60, 62, 79-90 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to visual navigation in mobile devices.
With regards to claim 36, Dal Mutto (US 2017/0142312) discloses a visual positioning system for a mobile device, the visual positioning system comprising: 
at least one first camera configured to detect infrared wavelengths (paragraph 54, element 102); 
at least one second camera configured to detect infrared wavelengths (paragraph 54, element 104); 
a first infrared illumination source (paragraph 53, element 106) configured to provide a structured infrared illumination pattern within an environment within a field of view of the at least one first camera during a first illumination interval (paragraph 48); 

wherein: the at least one first camera includes a first exposure interval and the at least one second camera includes a second exposure interval (paragraph 6); 
the first exposure interval at least partially overlaps with the first illumination interval (paragraph 22).
Silva (US 2019/0384309) discloses a visual positioning system for a mobile device, the visual positioning system comprising: 
at least one first camera configured to detect infrared wavelengths (paragraph 77), and configured to supply images to a visual SLAM module (paragraph 56); 
at least one second camera configured to detect infrared wavelengths (paragraph 77); 
a first infrared illumination source (paragraph 78);
a second infrared illumination source (paragraph 78);
at least one processor configured to control operation of the at least one first camera, the at least one second camera, the first infrared illumination source, and the second infrared illumination source (paragraph 88, element 416).
Price (US 2019/0304116) discloses a visual positioning system for a mobile device, the visual positioning system comprising: 
at least one first camera configured to detect infrared wavelengths (paragraph 47);
at least one second camera configured to detect infrared wavelengths (paragraph 47); 
a first infrared illumination source configured to provide substantially non-structured, flood illumination of an environment within a field of view of the at least one first camera during a first illumination interval (paragraph 27);
a second infrared illumination source configured to provide a structured infrared illumination pattern within an environment within a field of view of the at least one second camera during a second illumination interval (paragraph 27); and 

wherein: the at least one first camera includes a first exposure interval and the at least one second camera includes a second exposure interval (paragraph 105);
the first exposure interval at least partially overlaps with the first illumination interval (paragraph 105).
The prior art, either singularly or in combination, does not disclose “a visual positioning system for a mobile device, the visual positioning system comprising: at least one first camera configured to detect infrared wavelengths, and configured to supply images to a visual SLAM module; at least one second camera configured to detect infrared wavelengths; a first infrared illumination source configured to provide substantially non-structured, flood illumination of an environment within a field of view of the at least one first camera during a first illumination interval; a second infrared illumination source configured to provide a structured infrared illumination pattern within an environment within a field of view of the at least one second camera during a second illumination interval; and at least one processor configured to control operation of the at least one first camera, the at least one second camera, the first infrared illumination source, and the second infrared illumination source; wherein: the at least one first camera includes a first exposure interval and the at least one second camera includes a second exposure interval; the first exposure interval at least partially overlaps with the first illumination interval, with the second infrared illumination source being inactive during the first exposure interval; the second exposure interval at least partially overlaps with the second illumination interval, and 2Attorney Docket No. 2128-002the second exposure interval is non-coincident with the first exposure interval” of claim 36.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 36. 
With regards to claim 79, Dal Mutto (US 2017/0142312) discloses a visual positioning system for a mobile device, the visual positioning system comprising: 
at least one camera configured to detect infrared wavelengths (paragraph 54, element 104); 

at least one processor configured to control operation of the at least one first camera, the at least one second camera, the first infrared illumination source (paragraph 53, element 108);
wherein: the at least one first camera includes a first exposure interval and the at least one second camera includes a second exposure interval (paragraph 6); 
the first exposure interval at least partially overlaps with the first illumination interval (paragraph 22).
Silva (US 2019/0384309) discloses a visual positioning system for a mobile device, the visual positioning system comprising: 
at least one camera configured to detect infrared wavelengths (paragraph 77);
a first infrared illumination source (paragraph 78);
a second infrared illumination source (paragraph 78);
at least one processor configured to control operation of the at least one first camera, the at least one second camera, the first infrared illumination source, and the second infrared illumination source (paragraph 88, element 416).
Price (US 2019/0304116) discloses a visual positioning system for a mobile device, the visual positioning system comprising: 
at least one camera configured to detect infrared wavelengths (paragraph 47);
a first infrared illumination source configured to provide substantially non-structured, flood illumination of an environment within a field of view of the at least one first camera during a first illumination interval (paragraph 27);
a second infrared illumination source configured to provide a structured infrared illumination pattern within an environment within a field of view of the at least one second camera during a second illumination interval (paragraph 27); and 
at least one processor configured to control operation of the at least one camera, the first infrared illumination source, and the second infrared illumination source (paragraph 109); 

wherein the first exposure interval at least partially overlaps with the first illumination interval (paragraph 105); 5Attorney Docket No. 2128-002 
wherein the second exposure interval at least partially overlaps with the second illumination interval (paragraph 105).
The prior art, either singularly or in combination, does not disclose “a visual positioning system for a mobile device, the visual positioning system comprising: at least one camera configured to detect infrared wavelengths; a first infrared illumination source configured to provide substantially non-structured, flood illumination of an environment within a field of view of the at least one camera during a first illumination interval; a second infrared illumination source configured to provide a structured infrared illumination pattern within an environment within a field of view of the at least one camera during a second illumination interval; and at least one processor configured to control operation of the at least one camera, the first infrared illumination source, and the second infrared illumination source; wherein the at least one camera includes a first exposure interval and a second exposure interval; wherein the first exposure interval at least partially overlaps with the first illumination interval; 5Attorney Docket No. 2128-002wherein the second exposure interval at least partially overlaps with the second illumination interval; and wherein at least a portion of the first illumination interval overlaps with the second illumination interval during the second exposure interval” of claim 79.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 79. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488